Brown, J.,
(dissenting.) This action was brought upon a judgment rendered for the plaintiff against the defendant in the State of New York. The defendant .pleaded nil debet, .and gave notice with the plea that he would prove on the trial that the court which rendered the judgment had no jurisdiction of the person of the defendant. The plaintiff disregarded the plea, and took judgment as by default.
The questions are, whether the plea of nil debet is good for .any purpose, when pleaded in an action upon a judgment of another state, and if not, whether the defendant had the right to treat the plea as a nullity, and take judgment.
There is no doubt that this plea is good when pleaded to a foreign judgment, and bad when pleaded to a domestic judgment. To the first it is a sufficient answer, for the judgnient may be inquired into, and is only prima facie a •good cause of action. To the other it is no answer, for the judgment is conclusive evidence of the debt. The action is in debt and for the recovery of a debt, but it is a debt adjudi*219■cated. For the defendant to say I do not owe it is nothing. The record says he does owe, and the plea, if good for any purpose, admits the record. It is now well settled that judgments of other states have equal validity with domestic judgments. If contested, it must be upon the plea of nul tiel record, or by special plea setting up a want of jurisdiction of the court, or of the state in which judgment was rendered •over the person or property to be affected by the judgment. The merits of them cannot be inquired into upon plea of nil ■debet. That plea is therefore bad to the same extent as when pleaded to any other record or specialty. Moulin v. Insurance Co., 4 Zab. 223; Gilmore v. Lewis, Ib. 246. But is the plea a nullity, so that judgment may be entered as lor want of -a plea ? The plaintiff cannot take issue upon the plea without -opening to inquiry the merits of his judgment. He must either demur, move to strike out, or sign judgment.
In note 3 to the case of Jones v. Pope, 1 Saund. R. 38, it is said, that when the action is founded upon a record, nil debd is no plea.
There are some authorities to the effect, that though a bad plea, it is not a nullity. Tidd’s Pr. 586 ; 2 Chitty's Pep. 239.* I find no American authorities. The question must therefore be settled upon principles adapted to the present rules of pleading and practice in New Jersey, and the policy out of which they grow.
I’he legislation of the. last twenty years shows that two objects have been in view; one to relieve debtors from execution against the person, and the other to give creditors a prompt remedy against property. In adapting the practice .to this policy, the plaintiff, especially in actions ex contractu, should not be delayed by requiring demurrer or motion to get rid of a plea, which is no answer to the declaration, and which has been held bad in substance so often that on demurrer an argument would not be allowed.
It was insisted, upon the argument, that the plea and notice made a good answer to the declaration, and that the plea for the purpose of admitting the notice should be considered the *220general issue, seeing that nul tiel record would not serve for that use, as it tendered an issue to be tried only by the court. This question was considered by the Supreme Court of New York, in the case of Bullis v. Giddens, 8 Johns. Rep. 82. The-action was on recognizance of bail; the plea nil debet, to which there was a demurrer and joinder. The court, after sanctioning the above rule, that "when the action is grounded upon a record or specialty ” nil debet is no plea, proceed to say, " that although this rule may deprive defendants in such cases of' pleading the general issue with notice of special matter, it doe» not preclude them from pleading specially any matter which they may have to set up in their defence; and this inconvenience had better be submitted to than to innovate ujion the established rules of pleading.” Subsequently, by statute of New York, such pleading with notice was made legal. As the law now stands in New Jersey, I am of opinion that the plaintiff' had the right to disregard the plea and enter judgment. Thu rule should be discharged; but as the question is new, if the defendant has merits, the judgment will on application be opened,, and leave given to plead anew on payment of costs.
Judgment set aside with costs.

Paterson v. Everard.